


EXHIBIT 10.1




WARRANT PURCHASE AGREEMENT




This WARRANT PURCHASE AGREEMENT (this “Agreement”) dated as of January 23, 2013
is made by and between Visualant, Incorporated, a Nevada corporation (“Buyer”),
and Ascendiant Capital Partners, LLC (“Seller”).




W I T N E S S E T H:




WHEREAS, on or about May 19, 2011 the Buyer issued to the Seller those certain
Common Stock Purchase Warrants entitling the Buyer to purchase in the aggregate
up to 792,000 shares of Common Stock of the Buyer (“Warrants”); and




WHEREAS, the Buyer desires to purchase, and the Seller desires to sell, all of
the Seller’s right, title and interest in and to the Warrants, all on the terms
set forth below;




NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:




SECTION 1.         Sale and Purchase of Warrants; Closing.




1.1          Subject to the terms and conditions hereof and effective as of the
date hereof (“Closing Date”), the Seller hereby irrevocably sells, assigns,
transfers and conveys to the Buyer, and the Buyer hereby accepts, all of
Seller’s rights, title and interest in and to the Warrants, for an aggregate
purchase price equal to $300,000 (the “Purchase Price”).




1.2          On or prior to March 31, 2013 (the “Payment Date”), the Buyer shall
deliver the Purchase Price by wire transfer to the bank account designated by
the Seller.  To the extent the Purchase Price is not paid in full on or before
the Payment Date, such unpaid amount shall accrue default interest, commencing
as of the Closing Date, at a rate per annum equal to eighteen percent (18%) per
annum.  The Buyer shall be liable for any and all costs and expenses, including
reasonable attorney’s fees, in connection with the Seller’s enforcement of the
Buyer’s payment obligations hereunder.  The Buyer hereby grants a security
interest in the Warrants to the Seller to secure the Buyer’s obligation to pay
all amounts due hereunder in full, and the Seller may retain the Warrants in its
possession in order to perfect such security interest.  Within ten (10) business
days following the date on which all amounts due from the Buyer hereunder are
paid in full, the Seller shall deliver the original Warrants to the Buyer.
 Notwithstanding anything herein to the contrary, if all amounts due from the
Buyer hereunder have not been paid in full to Seller, inclusive of all accrued
default interest, on or before April 1, 2013, this Agreement shall be null and
void and of no further force or effect as if this Agreement was never entered
into, and all rights, title and interest in and to the Warrants shall remain
with Ascendiant Capital Partners, LLC.




- 1 -

--------------------------------------------------------------------------------




SECTION 2.         Representations and Warranties of Buyer.  The Buyer
represents and warrants to the Seller, as of the date hereof and as of the
Closing, as follows:




2.1          Organization; Authority.  The Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate power and authority to enter into and to
consummate the transactions contemplated hereby and otherwise to carry out its
obligations hereunder, and the execution, delivery and performance by the Buyer
of the transactions contemplated hereby have been duly authorized by all
necessary corporate or similar action on the part of the Buyer.  This Agreement,
when executed and delivered by the Buyer, will constitute a valid and legally
binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms.




2.2          Consents.  No authorization, consent, approval or other order of,
or declaration to or filing with, any governmental agency or body or other
person or entity is required for the valid authorization, execution, delivery
and performance by the Buyer of this Agreement and the consummation of the
transactions contemplated hereby.




2.3          Sophisticated Buyer.  The Buyer is a sophisticated buyer with
respect to the Warrants, has adequate information concerning the Warrants to
make an informed decision regarding the purchase of the Warrants, and has
independently and without reliance upon the Seller made its own analysis and
decision to enter into this Agreement and purchase the Warrants.  The Buyer has
been given the opportunity to obtain such information necessary to make an
informed decision regarding the purchase of the Warrants and to evaluate the
merits and risks of the purchase of the Warrants.  The Buyer is not relying on
any representation, warranty, covenant or statement made by the Seller in
connection with the purchase of the Warrants except as contained herein.




SECTION 3.         Representations and Warranties of the Seller.  The Seller
represents and warrants to the Buyer, as of the date hereof and as of the
Closing, as follows:




3.1          Authorization of Agreement.  The Seller is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate power and authority
to enter into and to consummate the transactions contemplated hereby and
otherwise to carry out its obligations hereunder, and the execution, delivery
and performance by the Seller of the transactions contemplated hereby have been
duly authorized by all necessary corporate or similar action on the part of such
Seller.  This Agreement, when executed and delivered by the Seller, will
constitute a valid and legally binding obligation of the Seller, enforceable
against the Seller in accordance with its terms.




3.2          Title to the Securities.  The Seller has not previously assigned or
transferred the Warrants to any third party, is the legal, record and beneficial
owner of the Warrants with good title thereto, and has the absolute right to
sell, assign, convey and transfer the Warrants to the Buyer pursuant to this
Agreement, free and clear of any and all liens, claims and encumbrances (except
for the security interest contained herein).  Except for the Warrants which are
being sold hereunder, the Seller has no other warrants or rights to acquire any
other securities, whether debt or equity, of or from the Buyer.




3.3          Consents.  No authorization, consent, approval or other order of,
or declaration to or filing with, any governmental agency or body or other
person or entity is required for the valid authorization, execution, delivery
and performance by the Seller of this Agreement and the consummation of the
transactions contemplated hereby.




- 2 -

--------------------------------------------------------------------------------




3.4          Sophisticated Seller.  The Seller is a sophisticated seller with
respect to the Warrants, has adequate information concerning the Warrants to
make an informed decision regarding the sale of the Warrants, and has
independently and without reliance upon the Buyer made its own analysis and
decision to enter into this Agreement and sell the Warrants.  The Seller has
been given the opportunity to obtain such information necessary to make an
informed decision regarding the sale of the Warrants and to evaluate the merits
and risks of the sale of the Warrants.  The Seller is not relying on any
representation, warranty, covenant or statement made by the Buyer in connection
with the sale of the Warrants except as contained herein.




SECTION 4.         Successors and Assigns.  This Agreement shall be binding on
and inure to the benefit of the parties hereto and their respective successors,
heirs, personal representatives, and permitted assigns.




SECTION 5.         Counterparts.  This Agreement may be executed via facsimile
or email of a PDF of the signature page hereto in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




SECTION 6.         Severability.  If any provision of this Agreement is held to
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefore, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.




SECTION 7.         Further Assurances.  Each of the Buyer and the Seller hereby
agrees and provides further assurances that it will, in the future, execute and
deliver any and all further agreements, certificates, instruments and documents
and do and perform or cause to be done and performed, all acts and things as may
be necessary or appropriate to carry out the intent and accomplish the purposes
of this Agreement.




SECTION 8.         Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of California
without regard to the conflicts of laws principles thereof.  The parties hereto
hereby irrevocably agree that any suit or proceeding arising directly and/or
indirectly pursuant to or under this Agreement shall be brought solely in a
federal or state court located in the County of Orange, State of California.  By
its execution hereof, the parties hereby covenant and irrevocably submit to the
in personam jurisdiction of the federal and state courts located in the  County
of Orange, State of California and agree that any process in any such action may
be served upon any of them personally, or by certified mail or registered mail
upon them or their agent, return receipt requested, with the same full force and
effect as if personally served upon them.  The parties hereto waive any claim
that any such jurisdiction is not a convenient forum for any such suit or
proceeding and any defense or lack of in personam jurisdiction with respect
thereto. To the fullest extent permitted by law, each of the parties hereto
hereby knowingly, voluntarily and intentionally waives its respective rights to
a jury trial of any claim or cause of action based upon or arising out of this
Agreement or any other document or any dealings between them relating to the
subject matter of this Agreement and other documents.  In addition to any and
all other remedies that may be available at law, in the event of any breach of
this Agreement, each of parties hereto shall be entitled to specific performance
of the agreements and obligations hereunder and to such other injunctive or
other equitable relief as may be granted by a court of competent jurisdiction.




[Signature Page Follows]




- 3 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.







VISUALANT, INCORPORATED







By: /s/ Ronald Erickson

Name:   Ronald Erickson

Title:     CEO







ASCENDIANT CAPITAL PARTNERS LLC







By: /s/ Bradley J. Wilhite

Name:   Bradley J. Wilhite

Title:     Managing Member




- 4 -

--------------------------------------------------------------------------------